DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 JEFFREY SHAPIRO, D.C. derivatively on behalf of CHIROPRACTIC
                   SPINAL HEALTH, INC.,
                          Appellant,

                                     v.

DR. GARRETT WEINSTEIN, D.C., GARRETT R. WEINSTEIN, D.C.P.A.
         and CHIROPRACTIC SPINAL HEALTH, INC.,
                         Appellee.

                               No. 4D16-2482

                           [February 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE 11-007325.

   Howard S. Kahn of Kahn & Resnik, P.L., Dania, for appellant.

  Michael W. McLeod of Rumrell, McLeod & Brock, PLLC, Boca Raton,
and Jeanette Bellon of Bellon Law, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.